Title: Jonathan Williams, Jr., to the American Commissioners, 23 January 1779: résumé
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, January 23, 1779: I have not received an answer to my request of December 12, 1778, concerning the incorrect shipment by Horneca, Fizeaux & Cie. of Simeon Deane’s goods. It was mistakenly supposed they belonged to the commissioners, and they were delivered to Mr. Schweighauser. One of the thirteen cases remains with him. Please order that case returned to me and request Messrs. Horneca, Fizeaux & Cie. to replace the rest to my care. Schweighauser’s receipt for the arms magazine I enclose; I need a further receipt from him for the remainder of the gunstocks to allow me to pay the man who repaired them. Please instruct him so that the transaction may be concluded. I have delivered to Montieu’s ships sundry articles from the magazine. He wishes to settle with you directly.>
